On Motion for Rehearing.
GRAVES, Judge.
Appellant insists that the testimony shows that after the accident complained of herein, appellant drove to his home and requested his wife to call a physician and summon an ambulance to go to the place where the accident occurred. Unfortunately for the appellant, there is no statement of facts in the record, and no bill of exceptions to any action of the trial court. We cannot consider this bare statement •only found in the motion.
The motion for rehearing will be overruled.